UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1223


WYATT E. JONES,

                  Plaintiff – Appellant,

             v.

LURITA ALEXIS DOAN, Administrator,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:07-cv-00585-TSE-TRJ)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wyatt E. Jones, Appellant Pro Se. Robert P. McIntosh, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wyatt    E.    Jones   appeals   the    district    court’s       order

granting   Defendant’s      motion   for    summary     judgment     on    Jones’

employment discrimination claim under the Rehabilitation Act of

1973, as amended, 29 U.S.C. §§ 701 to 797 (2006).                         We have

reviewed the record and find no reversible error.                  Accordingly,

we   affirm   for   the    reasons   stated       by   the   district       court.

Jones v. Doan, No. 1:07-cv-00585-TSE-TRJ (E.D. Va. filed Jan 30,

2009; entered Feb. 3, 2009).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                      2